Title: To George Washington from Major General Robert Howe, 8 July 1780
From: Howe, Robert
To: Washington, George


					
						Dear Sir
						Highlands [N.Y.] 8th July 1780
					
					The Enemy both with Horse and Infantry in all as Capt. Sackett Writes me, about One Hundred and Fifty of Delancys Corps were up the other day into our Settlements—a Party of this State Troops attach’d to this Command who were Posted on the lines under Captain Sackett, turn’d out to Oppose them, but the Captain finding them Double his number and the Ground he possess’d not very Defensible, he prudently Retreated, Determin’d however to Ambuscade them in their way down—They Collected above a Hundred Head of Cattle, and above two Hundred sheep with th⟨ese⟩—they were returning in Triumph when they were suddenly Attack’d by Captain Sacket and his Party, they were thrown into Confusion, but rallied and Attack’d our

Party, who though not above half their number defeated and Pursued them several miles, and Retook all the Cattle and sheep—Captain Sacket writes me these Particulars—and many Persons of judgement down there Speak of this little affair as Clever—and having done Captain Sacket and his men and Officers Honour—The Enemy had one man kill’d and three or four mortally wounded—The Connecticut State Troops also fell in with this Party lower down, and after some fire Drove them, Colo. Beby who Commanded the Party lost one man and had a Lieut. Shot thro’ the sholder, one man of the Enemy was kill’d and a good many wounded. I am Dear Sir with great Respect Your Excellencys most Obd. Sert
					
						Robert Howe
					
				